195 F.2d 529
Daniel M. KENT, Appellant,v.Emery E. JACQUES, Warden of the Branch State Prison atMarquette, Michigan, Appellee.
No. 11438.
United States Court of Appeals Sixth Circuit.
March 14, 1952.

Wm. G. Lavell, Cincinnati, Ohio, for appellant.
Frank G. Millard, Atty. Gen., Edmund E. Shepherd, Sol.  Gen., Lansing, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel and upon consideration thereof the Court is of the opinion that there is no reversible error upon the record.


2
It is therefore ordered and adjudged that the order appealed from denying a writ of habeas corpus should be and is in all things hereby affirmed.